                  Case 18-11699-MFW                    Doc 1022           Filed 03/01/19         Page 1 of 7



                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF DELAWARE

------------------------------------------------------------------ x
                                                                   :                   Chapter 11
In re                                                              :
                                                                   :                   Case No. 18-11699 (MFW)
THE NORDAM GROUP, INC., et al.,                                    :
                                                                   :                   (Jointly Administered)
                                    Debtors. 1                     :
                                                                   :                   Ref. Docket Nos. 994-996, 1009
------------------------------------------------------------------ x

                                               AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

FORREST KUFFER, being duly sworn, deposes and says:

1. I am employed as a Noticing Coordinator by Epiq Corporate Restructuring, LLC2, located at
   777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
   party to the above-captioned action.

2. On February 28, 2019, I caused to be served the “Notice: Filing of Transfer of Claim
   Pursuant to Federal Rule of Bankruptcy Procedure 3001(e)(2) or (4),” dated February 28,
   2019, a sample of which is annexed hereto as Exhibit A, by causing true and correct copies to
   be enclosed securely in separate postage pre-paid envelopes and delivered via first class mail
   to those parties listed on the annexed Exhibit B.




1  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number are
The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle Manufacturing 23 LLC (5528); PartPilot LLC
(5261); and TNG DISC, Inc. (9726). The Debtors’ corporate headquarters and service address is 6910 North Whirlpool Drive,
Tulsa, Oklahoma 74117.
2 Epiq Bankruptcy Solutions, LLC, is now known as Epiq Corporate Restructuring, LLC.




                                                                  -1-
              Case 18-11699-MFW           Doc 1022       Filed 03/01/19   Page 2 of 7



3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                     /s/ Forrest Kuffer
                                                                     Forrest Kuffer
 Sworn to before me this
 1st day of March, 2019
 /s/ John Chau
 Notary Public, State of New York
 No. 01CH6353383
 Qualified in Queens County
 Commission Expires January 23, 2021




                                                   -2-
T:\CLIENTS\NORDAM\AFFIDAVITS\2-28 TRANSFER NTCS_AFF_2-28-19.DOCX
Case 18-11699-MFW   Doc 1022   Filed 03/01/19   Page 3 of 7




                    EXHIBIT A
                       Case
 UNITED STATES BANKRUPTCY    18-11699-MFW
                          COURT                                                    Doc 1022              Filed 03/01/19           Page 4 of 7
 DISTRICT OF DELAWARE


In re:                                                                                  Chapter 11

THE NORDAM GROUP, INC., et al.,                                                         Case No. 18-11699 (MFW)

Debtors.                                                                                (Jointly Administered)


                                         NOTICE: FILING OF TRANSFER OF CLAIM PURSUANT TO FEDERAL RULE OF
                                                                 BANKRUPTCY PROCEDURE 3001(e)(2) or (4)
Note: For Purposes of this form,   transferor refers to the claimant who is selling or otherwise assigning its claim. While          transferee refers to the party who is
purchasing or othewise being assigned the claim.

To:           BAR(23) MAILID *** 000133813872 ***                       NRD TRFNTC (MERGE2, TXNUM2) 4000002039




             %"$!)'!#'"#& )" "'!+%'!)!'#%& %& " '!)-%& &%&!#'"!.#'!"(!'% ')!1
              ADVANCED MACHINE & FABRICATING, INC.
              11212 E 112 ST N
              OWASSO, OK 74055-4216




                                               Please note that your schedule in the above referenced case and in the amount of
                                                $888,713.77 has been transferred (unless previously expunged by court order)




              TRC MASTER FUND LLC
              TRANSFEROR: ADVANCED MACHINE & FABRICATI
              ATTN: TERREL ROSS
              100 MERRICK ROAD
              ROCKVILLE CENTRE, NY 11570




No action is required if you do not object to the transfer of your claim. However IF YOU OBJECT TO THE TRANSFER OF YOUR CLAIM, YOU MUST,
WITHIN 21 DAYS OF THE DATE OF THIS NOTICE, FILE A WRITTEN OBJECTION TO THE TRANSFER WITH:

                                            UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE
                                            824 NORTH MARKET STREET, 3RD FLOOR
                                            WILMINGTON, DE 19801


Send a copy of your objection to the transferee. Refer to INTERNAL CONTROL NUMBER  994                 in your objection. If you file an
objection, a hearing will be scheduled. IF YOUR OBJECTION IS NOT TIMELY FILED, THE TRANSFEREE WILL BE SUBSTITUTED ON OUR RECORDS
AS THE CLAIMANT.

Date: 02/28/2019                                                  David D. Bird, Clerk of Court


                                                                  /s/ Joseph Saraceni

                                                                  Epiq Corporate Restructuring, LLC
                                                                  as claims agent for the debtor(s).

   FOR EBS USE ONLY:          This notice was mailed to the transferor, transferee, and debtor(s) counsel by first class mail, postage prepaid on February 28, 2019.
Case 18-11699-MFW   Doc 1022   Filed 03/01/19   Page 5 of 7




                    EXHIBIT B
                                             THE NORDAM Group, Inc.
                        Case 18-11699-MFW        Doc 1022 LIST
                                                  SERVICE   Filed 03/01/19       Page 6 of 7
Claim Name                             Address Information
ADVANCED MACHINE & FABRICATING, INC.   11212 E 112 ST N, OWASSO, OK 74055-4216
ADVANCED PLASTICS CMG INC              COMPOSITES MARKETING GROUP, 11212 E 112TH ST N, OWASSO, OK 74055-4227
ADVANCED PLASTICS CMG INC              COMPOSITES MARKETING GROUP, 11212 E 112TH ST N, OWASSO, OK 74055-4227
AEROPARTS MFG AND REPAIR INC           431 RIO RANCHO BLVD NE, RIO RANCHO, NM 87124
TRC MASTER FUND LLC                    TRANSFEROR: ADVANCED MACHINE & FABRICATI, ATTN: TERREL ROSS, 100 MERRICK ROAD,
                                       ROCKVILLE CENTRE, NY 11570
TRC MASTER FUND LLC                    TRANSFEROR: ADVANCED PLASTICS CMG INC, ATTN: TERREL ROSS, 100 MERRICK ROAD,
                                       ROCKVILLE CENTRE, NY 11570
TRC MASTER FUND LLC                    TRANSFEROR: ADVANCED PLASTICS CMG INC, ATTN: TERREL ROSS, 100 MERRICK ROAD,
                                       ROCKVILLE CENTRE, NY 11570
TRC MASTER FUND LLC                    TRANSFEROR: AEROPARTS MFG AND REPAIR INC, ATTN: TERREL ROSS, 100 MERRICK ROAD,
                                       ROCKVILLE CENTRE, NY 11570




                                Total Creditor Count 8




Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 1
        Case 18-11699-MFW    Doc 1022   Filed 03/01/19   Page 7 of 7



WEIL, GOTSHAL & MANGES LLP
RAY SCHROCK, P.C.
767 FIFTH AVENUE
NEW YORK, NY 10153
